          Case 1:19-cv-10436-ER Document 47 Filed 07/20/21 Page 1 of 1




                                                                                            By eFile

July 19, 2021
                                                                                David M. Berger
                                                                     Direct Dial: (510) 350-9713
                                                                      dmb@classlawgroup.com
Hon. Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007


Re:    Chambers v. HSBC Bank USA, N.A., Case No. 1:19-cv-10436-ER

Dear Judge Ramos:

We represent Plaintiff Patrice Chambers in the above-referenced action. We write, together with
counsel for Defendant HSBC Bank USA, N.A., to request the Court stay all deadlines in this
case while the parties engage in mediation. The parties have exchanged information to engage in
a substantive mediation effort and scheduled mediation for September 13, 2021 with the
Honorable Morton Denlow, retired U.S. Magistrate Judge for the United States District Court for
the Northern District of Illinois. The parties request 30 days following the mediation to file a
status update informing the Court of the outcome of the mediation and requesting new discovery
deadlines, if needed.

Parties request this stay to allow them to focus on the mediation and avoid potentially
unnecessary costs and expenses that the parties will incur between now and the mediation. See
Scheduling Order, ECF No. 45.

This is the parties’ first request to stay the proceedings. The Court previously granted HSBC an
unopposed 30-day extension to respond to Plaintiff’s Complaint. ECF Nos. 5. The Court also
extended the deadlines to file the motion to dismiss opposition and reply briefs by two weeks.
ECF No. 25.

/s/ David M. Berger                              The request is GRANTED. The Clerk of Court is
                                                 respectfully directed to stay this case. The case
cc:    All Counsel of Record (via ECF)           management conference scheduled for October 7,
                                                 2021 is adjourned sine die. The parties are
                                                 instructed to submit a status report by no later than
                                                 October 13, 2021. It is SO ORDERED.




                                                                                7/20/2021
